 



SECURITY AGREEMENT



 

This SECURITY AGREEMENT (this “Agreement”), dated as of December 31, 2013, is
made by and between BeesFree, Inc., a Nevada corporation (the “Company”), and
BeesFree USA, Inc., a Delaware corporation and the Company’s wholly-owned
subsidiary (“BeesFree DE”, the Company and BeesFree DE, as the context dictates,
collectively, the “Grantor”), and those signatories hereto who are holders of
certain notes described below in the aggregate principal amount of up to
$2,000,000 (the “Noteholders”), to be issued by the Company from time to time on
and after the date hereof, as well as their endorsees, transferees and assigns
all upon terms set forth in that certain Securities Purchase Agreement, dated
March 13, 2013 (the “Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, from time to time on and after the date hereof, the Company may issue
up to $2,000,000 of its 15% secured convertible notes (as each may be at any
time amended, extended, restated, renewed or modified, each a “Note,” and
collectively, the “Notes”) to subscribers for units offered by the Company upon
the terms set forth in the Purchase Agreement;

 

WHEREAS, pursuant to the terms of the Purchase Agreement, each purchaser of
Notes has become a Noteholder and has agreed that in an Event of Default (as
defined in the Notes) the Requisite Holders (as defined herein) shall be
required to appoint and authorize a collateral agent (the “Collateral Agent”) to
act for the benefit of the Noteholders prior to taking any actions to declare
the Notes due and payable or to foreclose on any Collateral securing the Notes:
and

 

WHEREAS, it is a condition precedent to the obligation of each of the
Noteholders to purchase a Note that the Grantor shall have granted the
Noteholders a security interest in the Collateral (as hereinafter defined) as
contemplated by this Agreement; and

 

WHEREAS, the Grantor expects to realize direct and indirect benefits as a result
of the sale of the Notes to the Noteholders and desires to grant the Noteholders
a security interest in the Collateral as contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, the parties agree as follows:

 

ARTICLE I – DEFINITIONS

 

1.1 This Agreement is the Security Agreement referred to in the Purchase
Agreement and the Notes. As used in this Agreement, the following terms shall
have the meanings respectively set forth below:

 

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

 



1

 

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

 

“Collateral” means substantially all of the Grantor’s now owned or hereafter
acquired right, title and interest in and to the General Assets, the Trademarks,
the Patents and the Licenses. Without limiting the generality of the foregoing,
“Collateral” shall include any shares of capital stock and/or other equity
interests of any other direct or indirect subsidiary of the Grantor that is
obtained or acquired in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
foregoing securities, including, but not limited to, all dividends, interest and
cash.

 

“General Assets” shall have the meaning set forth in Section 2.1 hereof.

 

“Investment Collateral” shall have the meaning set forth in Section 7.1 hereof.

 

“Licenses” shall have the meaning set forth in Section 2.4 hereof.

 

“Patents” shall have the meanings set forth in Section 2.3 hereof.

 

“Requisite Holders” means, at any time of determination, a majority (i.e., at
least 50.1%) of the aggregate principal amount of outstanding Notes.

 

“Secured Obligations” means any and all present and future obligations of the
Grantor arising under or relating to the Notes or this Agreement, whether due or
to become due, matured or unmatured, or liquidated or unliquidated, including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against the Grantor. For the avoidance of doubt, the Secured
Obligations shall include the obligations of the Grantor to pay the fees and
expenses of the Collateral Agent, if any, and to provide indemnity to the
Collateral Agent pursuant to Article XIII hereof.

 

“Trademarks” shall have the meanings set forth in Section 2.2 hereof.

 

ARTICLE II –SECURITY INTERESTS

 

2.1 Grant of Security Interest in General Assets. To secure the complete and
timely payment, performance and satisfaction of all of the Secured Obligations,
the Grantor hereby grants to the Noteholders, a first lien and security interest
over all other security interests with power of sale to the fullest extent
permitted by applicable law, in all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising:

 

(a) accounts, contract rights and all other forms of obligations owing to the
Grantor arising out of the sale or lease of goods or the rendition of services
by the Grantor, irrespective of whether earned by performance, and any and all
credit insurance, guarantees or security therefor;

 



2

 

 

(b) books and records, including ledgers; records indicating, summarizing or
evidencing the Grantor’s properties or assets or liabilities; all information
relating to the Grantor’s business operations or financial condition; and all
other computer programs, disk or tape files, printouts, runs or other computer
prepared information;

 

(c) deposit accounts (as that term is defined from time to time in the Uniform
Commercial Code as in effect in the State of New York);

 

(d) all of the Grantor’s general intangibles and other personal property
(including contract rights, rights arising under common law, statutes or
regulations, chooses or things in action, commercial tort claims, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained in computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds and tax refund claims);

 

(e) goods (as that term is defined from time to time in the Uniform Commercial
Code as in effect in the State of New York), including (i) all inventory,
including equipment held for lease, whether raw materials, in process or
finished, all material or equipment usable in processing the same and all
documents of title covering any inventory, (ii) all equipment employed in
connection with the Grantor’s business, together with all present and future
additions, attachments and accessions thereto and all substitutions therefor and
replacements thereof, and (iii) all vehicles;

 

(f) instruments and other investment property (as such terms are defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York);

 

(g) negotiable collateral, including all of the Grantor’s right, title and
interest with respect to any letters of credit, letter of credit rights,
instruments, drafts, documents and chattel paper (as each term is defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York), and any and all supporting obligations in respect thereof;

 

(h) all parcels of real property and the related improvements thereto (whether
as owner, lessee or otherwise);

 

(i) money or other assets of the Grantor that now or hereafter come into the
possession, custody or control of the Grantor;

 

(j) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all of the foregoing, or other tangible or intangible property
resulting from the sale, exchange, collection or other disposition of any of the
foregoing, or any portion thereof or interest therein, and the proceeds thereof;
and

 



3

 

 

(k) all of the Grantor’s right, title and market in and to any shares of capital
stock of any of its subsidiaries and the certificates representing any such
shares.

 

All of the items described in clauses (a)-(k) in this Section 2.1 are
hereinafter individually and/or collectively referred to as the “General
Assets.”

 

2.2 Grant of Security Interest in Trademarks. To secure the complete and timely
payment, performance and satisfaction of all of the Secured Obligations, the
Grantor hereby grants to the Noteholders, a security interest as and by way of a
first lien and security interest having priority over all other security
interests, including with power of sale to the fullest extent permitted by
applicable law, in all of the Grantor’s right, title and interest in and to the
Grantor’s now owned or otherwise existing and hereafter acquired or arising: (a)
trademarks, trade names, registered trademarks, trademark applications, service
marks, registered service marks and service mark applications and (b) all
renewals thereof, all income, royalties, damages and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof, the
right to sue for past, present and future infringements and dilutions thereof,
the goodwill of the Grantor’s business symbolized by the foregoing and connected
therewith and all of the Grantor’s rights corresponding thereto throughout the
world (all of the foregoing items described in the foregoing clauses (a) and (b)
in this Section 2.2, are hereinafter individually and/or collectively referred
to as the “Trademarks”); and (c) all proceeds of any and all of the foregoing,
including, without limitation, license royalties and proceeds of the
infringement suits.

 

2.3 Grant of Security Interest in Patents. To secure the complete and timely
payment, performance and satisfaction of all of the Secured Obligations, the
Grantor hereby grants to the Noteholders, a security interest as and by way of a
first lien and security interest having priority over all of other security
interests, including with power of sale to the fullest extent permitted by
applicable law, in all of the Grantor’s right, title and interest in and to the
Grantor’s now owned or otherwise existing and hereafter acquired or arising: (a)
patents and patent applications and (b) all renewals thereof, all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect to thereto, including, without limitation, payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements or dilutions thereof, the right to sue for past, present
and future infringements and dilutions thereof, the goodwill of the Grantor’s
business symbolized by the foregoing and connected therewith and all of the
Grantor’s rights corresponding thereto throughout the world (all of the
foregoing items described in the foregoing clauses (a) and (b) in this Section
2.3, are hereinafter individually and/or collectively referred to as the
“Patents”); and (c) all proceeds of any and all of the foregoing, including
license royalties and proceeds of the infringement suits.

 

2.4 Grant of Security Interest in Trademark and Patent Licenses. To secure the
complete and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Noteholders, a security interest,
as and by way of a first lien and security interest having priority over all of
other security interests, including with power of sale to the fullest extent
permitted by applicable law, in all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising: rights under or interests in any license agreements with any other
party, whether the Grantor is a licensee or licensor under any such license
agreement, and the right to use the foregoing in connection with the enforcement
of the Noteholders’ rights under the Notes, including the right to prepare for
sale and sell any and all inventory now or hereafter owned by the Grantor and
now or hereafter covered by such licenses (all of the foregoing are hereinafter
referred to collectively as the “Licenses”). Notwithstanding the foregoing
provisions of this Section 2.4, the Licenses shall not include any license
agreement in effect as of the date hereof that by its terms expressly prohibits
the grant of the security contemplated by this Agreement; provided, however,
that upon the termination of such prohibitions for any reason whatsoever, the
provisions of this Section 2.4 shall be deemed to apply thereto automatically.

 



4

 

 

2.5 Title; Other Liens. Except for the security interest granted to the holders
of the Pari Passu Notes (as defined in the Notes) and the Noteholders pursuant
to this Agreement, the Grantor owns each of the General Assets, Trademarks,
Patents and Licenses free and clear of any and all liens, claims or security or
adverse interests to all or any of the Trademarks, Patents and Licenses free on
file or of record in any public office, except as such as have been filed in
favor of the holders of Pari Passu Notes and the Noteholders pursuant to this
Agreement.

 

ARTICLE III – FURTHER ASSURANCES

 

3.1 At any time and from time to time at the request of the Requisite Holders,
or if a Collateral Agent has been appointed as provided herein, the Collateral
Agent, the Grantor shall execute and deliver to the Requisite Holders or
Collateral Agent, as applicable, all such financing statements and other
instruments and documents in form and substance satisfactory to the Requisite
Holders or Collateral Agent, as applicable, as shall be necessary or desirable
to fully perfect, when filed and/or recorded, the security interest in the
Collateral granted to the Noteholders pursuant to Article II of this Agreement.
The Grantor hereby authorizes the Requisite Holders or Collateral Agent, as
applicable, without notice to the Grantor, to file any financing statement and
amendments thereof or continuations thereof, naming the Grantor as debtor and
the Noteholders as the creditor. At any time and from time to time, the
Requisite Holders or Collateral Agent, as applicable, shall be entitled to file
and/or record any or all such financing statements, instruments and documents
held by it, and any or all such further financing statements, documents and
instruments, and to take all such other actions, as the Requisite Holders or
Collateral Agent, as applicable, may deem appropriate to perfect and to maintain
perfected the security interest granted to it for the benefit of the Noteholders
in Article II of this Agreement. Before and after the occurrence of any default
under the Notes, at the Requisite Holders’ or Collateral Agent’s, as applicable,
request, the Grantor shall execute all such further financing statements,
instruments and documents, and shall do all such further acts and things, as may
be deemed necessary or desirable by the Requisite Holders or Collateral Agent,
as applicable, to create and perfect, and to continue and preserve, an
indefeasible security interest in the Collateral in favor of the Noteholders or
the priority thereof, including causing any such financing statements to be
filed and/or recorded in the applicable jurisdiction.

 



5

 

 

 

ARTICLE IV – SECURITY AGREEMENT

 

4.1 This Agreement secures the payment of all of the Secured Obligations of the
Grantor now or hereafter existing under the Notes, whether for principal,
interest, fees, expenses or otherwise, and all of the Secured Obligations of the
Grantor now or hereafter existing under this Agreement and provides for the
application of proceeds from the Collateral, upon the occurrence of an Event of
Default, to satisfy the Secured Obligations, including the irrevocable right of
the Collateral Agent to apply proceeds from Collateral to the payment of any and
all amounts owing to the Collateral Agent pursuant to any of the provisions of
Article X or Article XIII of this Agreement prior to making any payment to any
or all of the Noteholders.

 

ARTICLE V – EVENTS OF DEFAULT

 

5.1 There shall be an Event of Default (as defined in the Notes) hereunder upon
the occurrence and during the continuance of an Event of Default under any of
the Notes.

 

ARTICLE VI – RIGHTS UPON EVENT OF DEFAULT

 

6.1 Upon the occurrence and during the continuance of an Event of Default, upon
the appointment of the Collateral Agent as set forth herein and in the Purchase
Agreement, the Collateral Agent shall have, in any jurisdiction where
enforcement hereof is sought, in addition to all other rights and remedies that
the Collateral Agent may have under applicable law or in equity or under this
Agreement, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction. Without limiting the foregoing
and subject to the rights of the holders of Pari Passu Notes, and subject to the
consent of the Requisite Holders, on behalf of the Noteholders: (a) without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law) to or upon the Grantor or
any other person (all of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances collect, receive, appropriate and
realize upon any or all of the Collateral, and/or may sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver any or all of
the Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office or
elsewhere upon such terms and conditions as the Collateral Agent may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk; (b) shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase all or any part of the Collateral so sold, free of any right or equity
of redemption in the Grantor, which right or equity is hereby waived or
released; and (c) shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
expenses incurred therein or in connection with the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Noteholders under this Agreement (including, without limitation, reasonable
attorneys’ fees and expenses) to the payment in whole or in part of the Secured
Obligations, in such order as the Collateral Agent may elect, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, need the Collateral Agent account for
the surplus, if any, to the Grantor. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition. The Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

 



6

 

 

ARTICLE VII – VOTING RIGHTS; DIVIDENDS; ETC.

 

7.1 With respect to Grantor’s right, title and interest to any Collateral
consisting of securities, partnership interests, joint venture interests,
investments or the like (referred to collectively and individually in this
Article VII and in Article VIII hereof as the “Investment Collateral”), so long
as no Event of Default occurs and remains continuing:

 

(a) the Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Investment Collateral, or any part thereof,
for any purpose not inconsistent with the terms of this Agreement or the Notes;
and

 

(b) the Grantor shall be entitled to receive and to retain and use any and all
dividends or distributions paid in respect of the Investment Collateral.

 

ARTICLE VIII – RIGHTS DURING EVENT OF DEFAULT

 

8.1 With respect to any Investment Collateral in the possession of the Grantor,
so long as an Event of Default has occurred and is continuing and subject to the
rights of the holders of the Pari Passu Notes:

 

(a) at the option of the Collateral Agent, all rights of the Grantor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section (a) of Article VII hereof, and to receive the
dividends and distributions which it would otherwise be authorized to receive
and retain pursuant to Section (b) of Article VIII hereof, shall cease, and all
such rights thereupon shall become vested in the Collateral Agent for the
benefit of the Noteholders which thereupon shall have the sole right to exercise
such voting and other consensual rights and to receive and to hold as pledged
Investment Collateral such dividends and distributions; and

 

(b) all dividends and other distributions that are received by the Grantor
contrary to the provisions of this Agreement shall be held in trust for the
benefit of the Collateral Agent on behalf of the Noteholders, shall be
segregated from other funds of the Grantor and forthwith shall be paid over to
Collateral Agent for the benefit of the Noteholders as pledged Collateral in the
same form as so received (with any necessary endorsements).

 

ARTICLE IX – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1 The Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 



7

 

 

(a) except for the security interest granted to the holders of the Pari Passu
Notes and the Noteholders herein, the Grantor is, and as to Collateral acquired
from time to time after the date hereof, the Grantor will be, the owner of all
the Collateral free from any lien, security interest, encumbrance or other
right, title or interest of any person, and the Grantor shall defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein adverse to the Collateral Agent for the benefit
of the Noteholders;

 

(b) other than as relate to the Pari Passu Notes, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) now on file or registered in any public office covering any
interest of any kind in the Collateral, or intended to cover any such interest
that has not been terminated or released by the secured party named therein, and
so long as any Notes remain outstanding or any of the Secured Obligations of the
Grantor remain unpaid, other than as relate to the Pari Passu Notes the Grantor
will not execute and there will not be on file in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interest hereby granted to the Collateral Agent for the benefit of the
Noteholders;

 

(c) at the Grantor’s own expense, the Grantor will keep the Collateral (i) in
good condition at all times (normal wear and tear excepted) and maintain same in
accordance with all manufacturer’s specifications and requirements, and (ii)
free and clear of all liens and encumbrances, except for the liens granted to
the holders of the Pari Passu Notes and those granted hereby; and without the
consent of the Collateral Agent, the Grantor will not sell, transfer, change the
registration, if any, dispose of, attempt to dispose of, substantially modify or
abandon the Collateral or any part thereof other than sales of inventory in the
ordinary course of business and the disposition of obsolete or worn-out
equipment in the ordinary course of business; and

 

(d) the chief executive office and chief place of business of the Grantor is
located at 2101 Vista Parkway, Suite 122, West Palm Beach, FL 33411. The Grantor
will not move its chief executive office and chief place of business until (i)
it shall have given to the Noteholders, of if a Collateral Agent has been
appointed hereunder, the Collateral Agent, not less than 30 days’ prior written
notice of its intention to do so, clearly describing such new location and
providing such other information in connection therewith as the Requisite
Holders or Collateral Agent, as applicable, may reasonably request, and (ii)
with respect to such new location, it shall have taken such action, satisfactory
to the Requisite Holders or Collateral Agent, as applicable, to maintain the
security interest of the Noteholders in the Collateral.

 

ARTICLE X –COSTS AND EXPENSES

 

10.1 The Grantor shall pay any and all reasonable costs and expenses incurred by
the Collateral Agent, including, without limitation, reasonable costs and
expenses relating to all waivers, releases, discharges, satisfactions,
modifications and amendments of this Agreement, the administration and holding
of the Collateral, insurance expenses, and the enforcement, protection and
adjudication of the parties’ rights hereunder by the Collateral Agent,
including, without limitation, the reasonable disbursements, expenses and fees
of the attorneys the Collateral Agent may retain, if any.

 



8

 

 

10.2 All advances, charges, costs and expenses, including reasonable attorneys'
fees and disbursements (collectively, “Costs and Expenses”), incurred or paid by
the Collateral Agent in exercising any right, privilege, power or remedy
conferred by this Agreement or in the enforcement or attempted enforcement
thereof, shall be secured hereby and shall become a part of the Secured
Obligations and shall be paid to the Collateral Agent by the Grantor. To the
extent that the Costs and Expenses are not paid promptly by the Grantor, the
Collateral Agent may request each Noteholder to deposit with it, in proportion
to their initially purchased respective principal amounts of Notes, sufficient
sums to cover the Costs and Expenses. To the extent Costs and Expenses are not
paid to the Collateral Agent by the Grantor or the Noteholders, the Collateral
Agent, in addition to any other rights granted under this Agreement, is hereby
authorized to deduct the aggregate of unpaid Costs and Expenses from the
Collateral or proceeds therefrom.

 

ARTICLE XI – CONTINUING EFFECT

 

11.1 This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Grantor for liquidation
or reorganization, should the Grantor become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Collateral Agent, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

ARTICLE XII – TERMINATION; RELEASE OF THE GRANTOR

 

12.1 This Agreement shall be terminated and all Secured Obligations of the
Grantor hereunder shall be released when all Secured Obligations of the Grantor
have been paid in full or upon such release of the Grantor's Secured Obligations
hereunder or, with respect to any Note, when such Note shall no longer be
outstanding. Upon such termination, the Collateral Agent shall return any
pledged Collateral to the Grantor, or to the person or persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things reasonably required for the
return of the Collateral to the Grantor, or to the person or persons legally
entitled thereto, and to evidence or document the release of the Collateral
Agent's interests arising for the benefit of the Noteholders under this
Agreement, all as reasonably requested by, and at the sole expense of, the
Grantor.

 



9

 

 

ARTICLE XIII –

COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT

 

13.1 Powers. Upon the occurrence of an Event of Default, the Grantor hereby
authorizes and empowers the Requisite Holders to appoint a Collateral Agent, and
any officer or agent of the Collateral Agent, with full power of substitution,
as its attorney-in-fact with full irrevocable power and authority in the place
of the Grantor and in the name of the Grantor or in its own name, from time to
time in the Collateral Agent’s discretion so long as an Event of Default has
occurred and is continuing, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any instrument
which may be necessary or desirable to accomplish the purposes of this
Agreement. Upon such appointment, Collateral Agent will execute a Joinder
Agreement, substantially in the form annexed hereto as Exhibit A, pursuant to
which Collateral Agent shall become a party to this Agreement and shall be fully
bound by, and subject to, all of the terms and conditions that are applicable to
Collateral Agent as stated herein. Except with respect to those matters as to
which the Collateral Agent is expressly required to act under the terms of this
Article XIII, the Collateral Agent may act or refrain from acting with the
written consent of Requisite Holders, which Requisite Holders shall have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Collateral Agent; provided, however, that such direction
shall not be in conflict with any rule of law or expose the Collateral Agent to
personal liability and the Collateral Agent may take any action deemed proper by
the Collateral Agent, in its discretion, which is not inconsistent with such
direction or the terms of this Agreement.

 

Without limiting the foregoing, so long as an Event of Default has occurred and
is continuing and provided that the Collateral Agent has received instructions
from the Requisite Holders, subject to the prior rights of the Pari Passu Notes,
the Collateral Agent shall have the right, without notice to, or the consent of,
the Grantor, to do any of the following on the Grantor’s behalf:

 

(a) to pay or discharge any taxes or liens levied or placed on or threatened
against the Collateral;

 

(b) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder as the
Collateral Agent direct;

 

(c) to ask for or demand, collect, and receive payment of and receipt for, any
payments due or to become due at any time in respect of or arising out of any
Collateral;

 

(d) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;

 

(e) to defend any suit, action or proceeding brought against the Grantor with
respect to any Collateral;

 



10

 

 

(f) to settle, compromise or adjust any suit, action or proceeding described in
subsection (e) above and, to give such discharges or releases in connection
therewith as the Collateral Agent may deem appropriate;

 

(g) to assign any Patent right included in the Collateral of Grantor (along with
the goodwill of the business to which any such patent right pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine; and

 

(h) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral, and to take, at the Collateral
Agent’s option and the Grantor’s expense, any actions which the Collateral Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Noteholders’ liens on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if the Collateral Agent were the
absolute owner of the Collateral for all purposes.

 

13.2 All acts done under the foregoing authorization are hereby ratified and
approved.

 

13.3 Each Noteholder agrees with all other Noteholders and the Collateral Agent
(i) that it shall not, and shall not attempt to, exercise any rights with
respect to its security interest in the Collateral, other than pursuant to this
Agreement, or take or institute any action against the Collateral Agent or any
of the other Noteholders in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Noteholder has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other transaction documents.

 

ARTICLE XIV – COLLATERAL AGENT

 

14.1 By their execution of the Omnibus Signature Page to the Purchase Agreement
and this Agreement, each of the Noteholders have agreed to appoint a Collateral
Agent upon an Event of Default and hereby authorize the Collateral Agent to
exercise for the benefit of the Noteholders all rights, powers and remedies
provided to it under or pursuant to this Agreement, including all rights, powers
and remedies upon an Event of Default, subject always to the terms, conditions,
limitations and restrictions provided in this Agreement. Except with respect to
those matters as to which the Collateral Agent is expressly required to act
under the terms of this Article XIV, the Collateral Agent may act or refrain
from acting with the written consent of the Requisite Holders, which Requisite
Holders shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Collateral Agent; provided,
however, that such direction shall not be in conflict with any rule of law or
expose the Collateral Agent to personal liability, and the Collateral Agent may
take any action deemed proper by the Collateral Agent, in its discretion, which
is not inconsistent with such direction or the terms of this Agreement.

 

14.2 The Collateral Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. Neither the Collateral Agent nor any of
its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such under the
Agreement or hereunder or in connection herewith or therewith, be responsible
for the consequence of any oversight or error of judgment or answerable for any
loss, unless caused by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Collateral Agent shall be mechanical
and administrative in nature; the Collateral Agent shall not have by reason of
the Agreement or any other transaction document a fiduciary relationship in
respect of any Grantor or any Noteholder; and nothing in the Agreement or any
other transaction document, expressed or implied, is intended to or shall be so
construed as to impose upon the Collateral Agent any obligations in respect of
the Agreement or any other transaction document except as expressly set forth
herein and therein.

 



11

 

 

14.3. The Collateral Agent shall not be responsible to the Grantor or any
Noteholder for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of the
Agreement or any other transaction document, or for the financial condition of
the Grantor or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other transaction document, or
the financial condition of the Grantor, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other transaction documents.

 

14.4. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other transaction documents and its duties thereunder, upon reasonable
advice of counsel selected by it and upon all other matters pertaining to this
Agreement and the other transaction documents and its duties thereunder, upon
advice of other experts selected by it. Anything to the contrary notwithstanding
and until such time as the Collateral Agent takes any action upon the
instructions of the Requisite Holders, the Collateral Agent shall have no
obligation whatsoever to any Noteholder to assure that the Collateral exists or
is owned by the Grantor or is cared for, protected or insured or that the liens
granted pursuant to the Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.

 

14.5. Notwithstanding anything in this Agreement to the contrary, none of the
provisions of this Agreement shall be construed to require the Collateral Agent
to expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnification satisfactory to it against such
risk or liability is not assured to it. In no event shall the Collateral Agent
be liable (a) for any consequential, punitive or special damages or (b) for the
acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians. The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).

 



12

 

 

14.6 The Collateral Agent shall not be required or bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. The Collateral Agent may execute any
of the powers under this Agreement or perform any duties hereunder either
directly or by or through agents, attorneys, custodians or nominees appointed
with due care, and shall not be responsible or liable for the acts or omissions,
including any willful misconduct or gross negligence, on the part of any agent,
attorney, custodian or nominee so appointed.

 

14.7 The Grantor agrees to be responsible to indemnify and hold the Collateral
Agent and its directors, employees, officers, agents, successors and assigns
harmless from and against any and all losses, claims, damages, liabilities and
expenses, including reasonable costs of investigation and reasonable counsel
fees and expenses that may be imposed on the Collateral Agent or incurred by it
in connection with its acceptance of its appointment as the Collateral Agent
hereunder or the performance of its duties hereunder, except as a result of the
Collateral Agent’s gross negligence or willful misconduct. Such indemnity
includes all losses, damages, liabilities and expenses (including reasonable
counsel fees and expenses) incurred in connection with any litigation (whether
at the trial or appellate levels) arising from this Agreement or involving the
subject matter hereof. The indemnification provisions contained in this Section
14.7 are in addition to any other rights any of the indemnified parties may have
by law or otherwise and shall survive the termination of this Agreement or the
resignation or removal of the Collateral Agent.

 

14.8 Any corporation or other entity whatsoever into which the Collateral Agent
may be merged or converted or with which it may be consolidated, any corporation
or other entity whatsoever resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party or any corporation
or other entity whatsoever succeeding to the business of the Collateral Agent
shall be the successor of the Collateral Agent hereunder without the execution
or filing of any paper with any party hereto except where an instrument of
transfer or assignment is required by law to effect such succession.

 

14.9 The Collateral Agent may generally engage in any kind of business with any
Noteholder as if it had not entered into this Agreement. The Collateral Agent
and its affiliates and their officers, directors, employees, and agents
(including legal counsel) may hereafter be engaged in one or more transactions
with any Noteholder or may act as trustee, agent or representative of any
Noteholder, or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”). Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to any
Noteholder for such other activities.

 

14.10 The Collateral Agent may resign and be discharged of its duties hereunder
at any time by giving written notice of such resignation to the other parties
hereto, stating the date such resignation is to take effect. Within twenty (20)
days of the giving of such notice, a successor collateral agent shall be
appointed by the Requisite Holders; provided, however, that if the Noteholders
are unable so to agree upon a successor within such time period, and notify the
Collateral Agent during such period of the identity of the successor collateral
agent, the successor collateral agent may be a person designated by the
Collateral Agent, and any and all fees of such successor collateral agent shall
be the joint and several obligation of the Noteholders. The Collateral Agent
shall continue to serve until the effective date of the resignation or until its
successor accepts the appointment and receives the Collateral held by the
Collateral Agent but shall not be obligated to take any action hereunder. The
Collateral Agent may deposit any Collateral with the Supreme Court of the State
of New York for New York County or any such other court in New York State that
accepts such Collateral. Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor collateral agent, such successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring agent and the retiring agent shall be
discharged from its duties and obligations under the Agreement.  After any
retiring agent’s resignation or removal hereunder as agent, the provisions of
the Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was agent.

 



13

 

 

ARTICLE XV – GOVERNING LAW

 

15.1 THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS TO BE
PERFORMED WHOLLY WITHIN SUCH JURISDICTION.

 

ARTICLE XVI – ASSIGNMENT

 

16.1 This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Grantor and the Grantor’s successors
and assigns; inure, together with the rights and remedies of the Collateral
Agent hereunder, in favor of the Noteholders and their successors, transferees
and assigns; and be severable in the event that one or more of the provisions
herein is determined to be illegal or unenforceable. Without limiting the
generality of the foregoing, the Noteholders may assign or otherwise transfer
any portion of their Notes, in accordance with the terms of the Notes, to any
other person or entity, and such other person or entity shall thereupon become
vested with all the benefits and obligations in respect thereof granted to the
Noteholders (including the beneficial interest in the rights and benefits
granted to the Collateral Agent for the benefit of the Noteholders) herein or
otherwise. The Grantor shall promptly provide the Collateral Agent with notice
of any such assignment or transfer of a Note by any Noteholder.

 

ARTICLE XVII – AMENDMENT

 

17.1 The terms of this Agreement may be amended only with the written consent of
the Requisite Holders and the written consent of the Collateral Agent, if any.

 

ARTICLE XVIII-MISCELLANEOUS.

 

18.1 No course of dealing between the Grantor and the Noteholders, nor any
failure to exercise, nor any delay in exercising, on the part of the
Noteholders, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

18.2 All of the rights and remedies of the Noteholders with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 



14

 

 

18.3. If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

18.4 No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

18.5. The Noteholders, Grantor and Collateral Agent agree that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

18.6 This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 



15

 

 

18.7 Nothing in this Agreement shall be construed to subject Collateral Agent or
any Noteholder to liability as a partner in Grantor or any if its direct or
indirect subsidiaries that is a partnership or as a member in Grantor or any of
its direct or indirect subsidiaries that is a limited liability company, nor
shall Collateral Agent or any Noteholder be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Grantor or any of its direct or indirect
subsidiaries or otherwise, unless and until any such Noteholder exercises its
right to be substituted for such Grantor as a partner or member, as applicable,
pursuant hereto.

 

18.9 Any notice or other communication under the provisions of this Agreement
shall be given in writing and delivered in person, by reputable overnight
courier or delivery service, by facsimile machine (receipt confirmed) with a
copy sent by first class mail on the date of transmissions, or by registered or
certified mail, return receipt requested, directed to such party’s addresses set
forth below (or to any new address of which any party hereto shall have informed
the others by the giving of notice in the manner provided herein):

 

In the case of the Collateral Agent, to:

 

To the address and telecopier number provided by the Collateral Agent to the
Grantor upon his, her or its appointment

 

In the case of the Noteholder, to:

 

To the address and telecopier number set forth on

the Omnibus signature page to the Purchase Agreement.

 

In the case of Grantor, to:

 

BeesFree, Inc.

2101 Vista Parkway, Suite 122

West Palm Beach, FL 33411

Attn: CEO

Telecopy No.: (561) 939-4861

 



16

 

 

 

With a copy (that shall not constitute notice) to:

 

Steven D. Uslaner, Esq.

Littman Krooks, LLP

655 Third Avenue, 20th Floor

New York, NY 10017

Telecopy No.: (212) 490-2990

 

 

[Remainder of page intentionally left blank]

 

17

 

 

IN WITNESS WHEREOF, the undersigned have executed this Security Agreement by its
duly authorized officer as of the date first written above.

 

 

BEESFREE, INC.

 



By: /S/ JOSEPH FASCIGLIONE

Name: Joseph Fasciglione

Title: Interim Chief Financial Officer


BEESFREE USA, INC.

 



By: /S/ JOSEPH FASCIGLIONE

Name: Joseph Fasciglione

Title: President

 

 

NOTEHOLDERS

 

See Omnibus Signature Page to Purchase Agreement for Noteholders’ Signatures

 

18

 

 

EXHIBIT A

 

BEESFREE, INC.

 

JOINDER AGREEMENT AND SIGNATURE PAGE

 

TO SECURITY AGREEMENT

 

 

This JOINDER AGREEMENT AND SIGNATURE PAGE is entered into as of ____________ ___
201__, by ____________________________________ (the “Collateral Agent”), for the
purpose of becoming a party to that certain Security Agreement, dated December
31, 2013, by and among BeesFree, Inc., a Nevada corporation, BeesFree USA, Inc.,
a Delaware corporation, and the investor signatories thereto (the “Noteholders”)
(the “Security Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the parties have
agreed as follows (with all capitalized terms not otherwise defined herein
having the meaning ascribed to them in the Security Agreement):

 

1.By executing and delivering this Joinder Agreement and Signature Page, and
having been appointed to serve as Collateral Agent by the Requisite Holders, the
Collateral Agent acknowledges that Collateral Agent is now a party to the
Security Agreement and agrees and acknowledges that as such will be subject to
the terms, conditions and obligations of the Security Agreement relating to its
duties as Collateral Agent for the benefit of the Noteholders.

 

2.The Collateral Agent represents and warrants that the Collateral Agent has
reviewed, understands and agrees to the terms of the Security Agreement and that
by signing this Agreement the Collateral Agent agrees to be, and shall be, bound
by the provisions of the Security Agreement, and shall be a party to the
Security Agreement as Collateral Agent, and shall have the rights and
obligations as set forth therein.

 

3.This Joinder shall be binding upon and enforceable by the Company, BeesFree
DE, the Noteholders and Collateral Agent and their respective successors, heirs
and assigns.

 

4.This Joinder may be executed in separate counterparts each of which shall be
an original and all of which taken together shall constitute one and the same
agreement.

 

5.This Agreement shall be construed in accordance with and governed by the law
of the State of New York (without regard to choice of law provisions thereof).

 

Collateral Agent agrees that this signature page may be attached to any
counterpart of the Security Agreement.

 

[Signature Page to Follow]



19

 

 

IN WITNESS WHEREOF, the undersigned hereby executes the Joinder Agreement as of
the date first above written.

 

 

 

_______________________

Name:

Title:

 

Accepted:

 

BEESFREE, INC.

 



By: ___________________________

Name:
Title:


BEESFREE USA, INC.

 



By: ___________________________

Name:
Title:

 



20

 

 

